Citation Nr: 0326521	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  97-33 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's lumbar disc disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's radiculopathy of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones




INTRODUCTION

The veteran served on active duty from August 1982 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
granted the veteran service connection for lumbar disc 
disease, with an initial rating of 10 percent.  The veteran 
responded with a timely Notice of Disagreement regarding this 
assigned disability rating, and subsequently perfected an 
appeal of this issue.  

In July 2000, the Board remanded this issue to the RO for 
additional development.  In an April 2003 rating decision, 
the RO awarded the veteran a separate disability rating of 10 
percent for radiculopathy of the lumbosacral spine.  The 
issues listed on the title page of this decision are now 
before the Board.  


REMAND

In his November 1997 VA Form 9, the veteran requested a 
personal hearing before a member of the Board seated at the 
RO.  Such a hearing was scheduled for December 7, 1999, and 
the veteran was duly notified.  On the day of his hearing, 
the veteran telephoned the RO to state he was having 
"transportation problems" and would be unable to attend 
this scheduled hearing.  He also stated he would "send [the 
RO] a written request for [a] new hearing."  In a subsequent 
undated letter to the RO, the veteran referenced his December 
7 telephone call to the RO and, pursuant to that 
conversation, "request[ed] a new Board date."  This letter 
was not date-stamped on receipt by the RO.  

In a July 2000 decision, the Board granted the veteran a 20 
percent disability rating, subsequent to December 1996, for a 
postoperative dislocation of the left shoulder, and denied an 
initial rating in excess of 10 percent prior to December 1996 
for his left shoulder disability, and a compensable initial 
rating for a left knee injury.  The issue of entitlement to 
an initial rating in excess of 10 percent for lumbar disc 
disease was remanded to the RO for additional development.  
The veteran has yet to be afforded a personal hearing before 
a member of the Board, and to date he has not withdrawn his 
hearing request.  Pursuant to 38 C.F.R. § 20.704, a new 
hearing will be granted when the veteran fails to report for 
his scheduled hearing, but makes a written request for a new 
hearing within 15 days of his originally scheduled hearing, 
and shows good cause for his absence.  In the present case, 
the veteran reported "transportation problems" which 
prevented his appearance in December 1999, and filed a 
written request with the RO for a new hearing.  Because this 
written statement was not date-stamped on receipt by the RO, 
it is presumed to have been filed within 15 days, and this 
conclusion is buttressed by the placement of the statement in 
the claims folder.  Therefore, a remand is required in this 
case in order to clarify whether the veteran still desires a 
personal hearing before a member of the Board and if so, 
which issues he wishes to discuss.  

Therefore, in light of the above, this claim must be remanded 
to the RO for the following additional development:

The RO must contact the veteran and 
determine if he still desires a personal 
hearing before a member of the Board.  If 
so, the RO should also determine which 
issues the veteran wishes to discuss at 
his hearing.  Thereafter, if the veteran 
so desires, the RO should schedule him 
for a hearing before a member of the 
Board as soon as practicable.  The 
veteran and his representative should 
also be afforded timely notice thereof.  

By this action, the Board takes no position regarding the 
ultimate outcome of his appeal.  The veteran need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




